Opinion filed January 9, 2014




                                      In The

        Eleventh Court of Appeals
                                    __________

                                No. 11-13-00339-CV
                                    __________

                         NICOLE WILLIS, Appellant
                                         V.
                    BUFFET PARTNERS, L.P., Appellee


                     On Appeal from the 118th District Court
                                Howard County, Texas
                            Trial Court Cause No. 48429


                     MEMORANDUM OPINION
      Appellant, Nicole Willis, filed a pro se notice of appeal on November 7,
2013. Appellant did not remit the filing fee or an affidavit of indigence with her
notice of appeal, and this court notified Appellant that the filing fee was due. We
subsequently informed Appellant, by letter dated December 12, 2013, that this
appeal would be subject to dismissal if she failed to timely pay the $195 filing fee.
Appellant has not responded to our letters, and as of this date, Appellant has not
paid the filing fee. We note that Appellant has also failed to pay for the clerk’s
record and the reporter’s record.
      Because Appellant has failed to pay the required filing fee in this appeal, we
dismiss the appeal. TEX. R. APP. P. 5, 42.3.


                                                   PER CURIAM


January 9, 2014
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         2